UNITED STATES DISTRICT COURT
FOR THE DISTRIQCT OF COLUMBIA

EUREKA HOPSON,
Plaintiff,
Civil Action No. 12-1449 (RJL)

V' . . .' n i_t' .

FEDERAL BUREAU OF PRISONS,

SE\JS\J'\_/§/€S

Defendant.
MEMORANDUM
J 
In this action brought under the Freedom of Infor1nation Act ("FOIA"), 5 U.S.C. §
552, and the Federal Tort Claims Act ("FTCA"), 28 U.S.C. § 2671 et seq., defendant
moves to dismiss plaintiff s FOIA claims under Federal Rules of Civil Procedure
l2(b)(l) and l2(b)(6) and plaintiff’ s FTCA claim under Rule l2(b)(3) for improper
venue. Defendant also moves, in;th_e alterria't-ive,`iito transfer plaintiff’ s FTCA claim.
Def.’s Mot. to Dismiss [Dkt. # 9]. By Order of October 22, 2012 [Dkt. # lO], plaintiff
was directed to respond to defendant’s motion to dismiss by November 26, 2012.
Plaintiff was advised that his failure to oppose the motion could result in dismissal of the
case on what would be treated as a conceded motion. Plaintiff has neither opposed
defendant’s motion nor sought additional time to do so. The Court therefore will grant

defendant’s motion to dismiss as conceded and dismiss the case pursuant to Local Civil

Rule 7(b). See Slovz'nec v. Amer. Um`v., 52'}0 F.. Supp. 2d 107, lll (D.D.C. 2007)

(discussing enforcement of the local rule). A separate Order accompanies this

 J. LEON

Memorandum.

United States District Judge